Plaintiffs have notified the Court that they have reached an independent resolution of this matter, contingent upon
a condition to take place by May 23, 2019. The initial case management conference set for June 10, 2019, is
therefore CANCELLED. Plaintiffs shall make all necessary filings to terminate this action by June 24, 2019.

______________________
           IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF
Alistair E. Newbern           TENNESSEE, NORTHEASTERN DIVISION
U.S. Magistrate Judge
       LUXOTTICA GROUP S.p.A., an             )
       Italian corporation, and OAKLEY, INC., )
       a Washington corporation,              )
                                              )
               Plaintiffs,                    )
                                              )
       v.                                     )     CASE NO. 2:19-cv-00014
                                              )
       NYALKARAN, INC. d/b/a QUICK STOP )
       a Tennessee corporation, MARUTI        )     JURY DEMAND
       VADU INC., a dissolved Tennessee       )
       corporation, SANGITA PATEL,            )
       individually, and ASHVIK PATEL,        )
       individually,                          )
                                              )
               Defendants.                    )


                          NOTICE OF SETTLEMENT AND REQUEST TO ABATE



              COMES NOW Plaintiffs, Luxottica Group S.p.A. and Oakley, Inc.                     (hereinafter

      collectively referred to as the “Plaintiffs”), through undersigned counsel, hereby notify the Court

      of the following:

              1.     A confidential settlement has been reached between Plaintiffs and Defendants

      Nyalkaran, Inc. and Sangita Patel with respect to the above-captioned lawsuit.

              2.     Pursuant to the Parties’ confidential agreement, a condition must occur on or before

      May 23, 2019, such that the settlement can be completed.

              3.     Accordingly, Plaintiffs respectfully request that the Court abate this matter through

      and including May 23, 2019, to allow for the condition to take place. Upon completing the

      settlement, Plaintiffs will file a notice of voluntary dismissal with prejudice as to all defendants.




           Case 2:19-cv-00014 Document 17 Filed 04/10/19 Page 1 of 1 PageID #: 51
